Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification as originally filed does not sufficiently describe what constitutes the auxiliary position control unit as set forth in claims 6 and 7.  While the specification does set forth auxiliary position control unit (510) on the bottom of page 21, the auxiliary position control unit itself is insufficiently described.  Would Applicants describe the auxiliary position control unit to comprise a block having a shape corresponding and covering an exposed outer edge surface of the first block and/or a [driving] driver unit for causing the first block and the second block to descend downwardly?  If yes, then such language should be added to the specification 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant defines the structural features of the die in relation to a phrase “in a direction perpendicular to a ground”.  The expression “in a direction perpendicular to a ground” is deemed vague and indefinite because the coating die may be installed in various positions.  Applicants are advised to more clearly point out the relation of the parts of the die with respect to its base or bottom or ground. Clarification is necessary. 
In claim 6, it is unclear what constitutes the auxiliary position control unit?  What structure or structural elements define this unit?  Clarification is necessary.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	In claim 11, the process limitation, a discharge direction for discharging 
first and second coating liquids through the first and second slits is directed 
upward and is directed in a direction that converges toward an extension line 
of the interface where the second and third blocks contact each other, does not further structurally limit the coating die of claim 1.
	In claim 12, the process limitation, wherein in response to changes in positions of 
the first and second blocks by the position control unit, a step difference between the first and second slits is changed, does not further structurally limit the coating die of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
112(f) Applied
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
position control unit in claims 1 and 12-15
driving unit in claims 2-5
auxiliary position control unit in claims 6 and 7 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
The position control unit invokes the provisions of 35 U.S.C. 112(f) and this position control unit has been interpreted to be a support plate to lower portions of the first and second blocks and a driving unit in accordance with the disclosure (see page 3, lines 9-12) or any art recognized equivalent first and second blocks positioning structure.  Also, the position control unit can alternatively be interpreted to be a moving shaft, support, and hand lever in accordance with the disclosure (see page 3, lines 18-20) or any art recognized equivalent first and second blocks positioning structure.  

The driving unit invokes the provisions of 35 U.S.C. 112(f) and this driving unit (320) has been interpreted to be any structure which would change position of the support plate in a direction perpendicular to the ground by moving in a direction parallel to the ground in accordance with the disclosure (see pages 3 and 19) or any art recognized equivalent driving structure.  

The auxiliary position control unit invokes the provisions of 35 U.S.C. 112(f) and this auxiliary position control unit (510) has been generally interpreted to be at least a block or block structure having a shape corresponding and covering an exposed outer edge surface of the first block and/or a [driving] driver unit for causing the first block and the second block to descend downwardly in accordance with the disclosure (see page 3, lines 9-12) including illustration of Fig. 4 or any art recognized equivalent auxiliary positioning structure.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

112(f) Not Applied


                                                  Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noboru et al (JP2001-345096).
		Noboru provides a coating die including a double slit (103, 104), the coating die comprising sequentially neighboring first to fourth blocks (105, 1063, 1064, 107);  a first slit (103) formed at an interface between the first and second blocks, the first slit to discharge a first coating liquid;  a second slit (104) formed at an interface between the third and fourth blocks, the second slit to discharge a second coating liquid; and a position control unit (1000, 1009) to control positions of the first and second blocks by moving the first and second blocks in a direction perpendicular to a base (1006) which sits on a ground surface (see at least Figs. 4, 5; [0092-0094]). 

		Regarding claims 8 and 9, see first and second liquid storage units (101, 102; See Fig. 4).
		Regarding claim 10, an interface or boundary exists with the second and third blocks appearing to contact each other (see Fig. 4), the second and third blocks having a width of a cross section which narrows or tapers.  Inherently, the coating die is positionable relative to a receiving surface such that the positioning of the die relative to its mounting surface (i.e., a ground) has not been given patentable weight.
		Regarding claims 11 and 12, these process limitations have been given no patentable weight.
		Regarding claim 13, see gauge (1010; Fig. 5; [0095]). 
		Regarding claim 14, Noboru provides an apparatus for coating electrode active material on a substrate comprising a coating die including a double slit (103, 104), the coating die comprising sequentially neighboring first to fourth blocks (105, 1063, 1064, 107);  a first slit (103) formed at an interface between the first and second blocks, the first slit to discharge a first coating liquid;  a second slit (104) formed at an interface between the third and fourth blocks, the second slit to discharge a second coating liquid; and a position control unit (1000, 1009) to control positions of the first and second blocks by moving the first and second blocks in a direction perpendicular to a base (1006) which sits on a ground surface (see at least Figs. 4, 5; [0001, 0092-0094]). 
	Regarding claim 15, the Noboru coating die has a structure in which the electrode active material is discharged through the first and second slits onto one surface of an electrode current collector to form a double layer of the electrode active material [0104]. 
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent sets forth the state of the art with respect to a sled mounted and driven die:  Oki et al (US2008/0213471).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
3/25/2022